Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 1 of 14 PageID 1




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

  WILLIAM LAMONTAGNE,

         Plaintiff,

  v.                                                       Case No:

  FREEDOM MORTGAGE
  CORPORATION,
                                                           DEMAND FOR JURY TRIAL
        Defendant.
  _____________________________/

        PLAINTIFF’S COMPLAINT WITH INJUNCTIVE RELIEF SOUGHT

         COMES NOW, Plaintiff, WILLIAM LAMONTAGNE (“Mr. Lamontagne” or

  “Plaintiff”), by and through the undersigned counsel, and hereby files this Fist Amended

  Complaint and Demand for Jury Trial against Defendant, FREEDOM MORTGAGE

  CORPORATION (“Defendant”), and in support thereof states as follows:

                                            Introduction

         1.        This action arises out of Defendant’s knowing and willful violations of the

  and the Telephone Consumer Protection Act, 47 U.S.C. § 227 et. seq. (“TCPA”), and the

  Florida Consumer Collection Practices Act, Fla. Stat. § 559.72 et. seq. (“FCCPA”), in

  attempting to collect such alleged Debt by:

              i.   using an automatic telephone dialing system, automated voice, or

         prerecorded message to place an excessive number of calls to Mr. Lamontagne’s

         cellular telephone after Mr. Lamontagne demanded that Defendant stop calling

         his cellular telephone;



                           Plaintiff’s Complaint with Injunctive Relief Sought
                            Lamontagne v. Freedom Mortgage Corporation
                                              Page 1 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 2 of 14 PageID 2




            ii.   willfully communicating inaccurate negative credit reporting information

          regarding Mr. Lamontagne and the subject account to the credit reporting

          agencies after Defendant had confirmed that it would not continue its inaccurate

          reporting;

           iii.   mailing numerous collection letters directly to Mr. Lamontagne that

          materially misrepresented the amount of the alleged debt, which can all

          reasonably be expected to harass Mr. Lamontagne; and

           iv.    misrepresenting the legal right to charge Mr. Lamontagne late fees when

          Defendant knew the subject account was not delinquent.

                                        Jurisdiction and Venue

          2.      This Court has subject matter jurisdiction over the instant case arising

  under the federal question presented in the TCPA pursuant to 28 U.S.C. § 1331.

          3.      Venue lies in this District pursuant to 28 U.S.C. § 1391 (b) and Fla. Stat. §

  559.77 (1), as a substantial part of the events or omissions giving rise to the claims

  occurred in this judicial district.

                                                Parties

          4.      Plaintiff, Mr. Lamontagne, was and is a natural person and, at all times

  material hereto, is an adult, a resident of Pinellas County, Florida, and a “debtor” or

  “consumer” as defined by Fla. Stat. § 559.55 (8).

          5.      At all times material hereto, Defendant was and is a corporation with its

  principle place of business in the State of New Jersey, and its registered agent, CT

  Corporation System, located at 1200 South Pine Island Road, Plantation, Florida 33324.



                           Plaintiff’s Complaint with Injunctive Relief Sought
                            Lamontagne v. Freedom Mortgage Corporation
                                              Page 2 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 3 of 14 PageID 3




                                       Statements of Fact

          6.    On March 3, 2017, Mr. Lamontagne executed and delivered a note and

  mortgage (collectively “Mortgage”) in favor of Freedom Mortgage Corporation, a

  Corporation secured by Mr. Lamontagne’s personal residence located at 2299 Richter St.,

  Dunedin, FL 34698 (“Property”).

          7.    Defendant is and has been the servicer of the Mortgage since that time.

          8.    Sometime thereafter, Mr. Lamontagne fell behind on his payments

  towards the Mortgage and incurred and outstanding balance owed thereunder (“Debt”).

          9.    Mr. Lamontagne attempted to enter into a loan modification agreement

  with Defendant on six separate occasions, all of which were unsuccessful.

          10.   Finally, on or around July 12, 2019, Mr. Lamontagne entered into a loan

  modification agreement (“Modification”) with Defendant. See Exhibit A.

          11.   Mr. Lamontagne and Defendant agreed in the Modification that Mr.

  Lamontagne’s monthly installment payments towards the Mortgage were set at $1,217.04

  beginning September 1, 2019, plus monthly escrow payments.

          12.   On or around September 4, 2019, Mr. Lamontagne made his first payment

  in the amount of $1,902.02 pursuant to the Modification, which was due on September 1,

  2019.

          13.   In or around October of 2019, despite Mr. Lamontagne remitting every

  payment timely pursuant to the Modification, Defendant began improperly furnishing

  negative credit reporting information to the credit reporting agencies regarding Mr.

  Lamontagne and the Mortgage account.



                         Plaintiff’s Complaint with Injunctive Relief Sought
                          Lamontagne v. Freedom Mortgage Corporation
                                            Page 3 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 4 of 14 PageID 4




         14.     Once Mr. Lamontagne realized that Defendant was furnishing negative

  credit reporting information to the credit reporting agencies, Mr. Lamontagne contacted

  Defendant and demanded that Defendant fix its inaccurate negative credit reporting.

         15.     In response to Mr. Lamontagne’s demand, Defendant confirmed its credit

  reporting was in error and advised that their system was not equipped to process

  payments according to the Loan Modification until September 1, 2019, and that Mr.

  Lamontagne was to pay an additional payment towards the Mortgage to be current.

         16.     In one of Mr. Lamontagne’s conversations with Defendant, Defendant

  advised Mr. Lamontagne that it would correct the negative credit reporting, but

  Defendant filed to ever correct its negative credit reporting.

         17.     Defendant thereafter continued to negatively report the Mortgage as 30

  days delinquent to the credit reporting agencies, despite Mr. Lamontagne’s timely

  payments and despite its promise to correct the negative credit reporting.

         18.     In October of 2019, Defendant also began placing calls to Mr.

  Lamontagne’s cellular telephone number, 727-***-0000 (“Mr. Lamontagne’s Cellular

  Telephone”), in attempts to collect the alleged Debt.

         19.     Mr. Lamontagne answered several of Defendant’s calls and explained that

  he had made timely payments according to the Modification and demanded that

  Defendant stop calling him.

         20.     Defendant continued to place calls to Mr. Lamontagne’s Cellular

  Telephone in attempts to collect the alleged Debt.




                          Plaintiff’s Complaint with Injunctive Relief Sought
                           Lamontagne v. Freedom Mortgage Corporation
                                             Page 4 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 5 of 14 PageID 5




            21.   Defendant has called Mr. Lamontagne’s Cellular Telephone at least one

  hundred (100) times during the period from October of 2019 to the present date.

            22.   Defendant has called Mr. Lamontagne’s Cellular Telephone from several

  different telephone numbers, including, but not limited to 855-690-5900.

            23.   All of Defendant’s calls to Mr. Lamontagne’s Cellular Telephone were

  placed in an attempt to collect the alleged Debt.

            24.   On or around April 17, 2020, Defendant sent a collection letter

  representing that Mr. Lamontagne was delinquent on the Mortgage (“Collection Letter

  1”). See Exhibit B.

            25.   Collection Letter 1 was directly addressed to Mr. Lamontagne, represented

  that “your loan is now one payment overdue,” demanded payment of $1,906.76, and

  provided options to pay that included pay by phone or pay by online portal. Exhibit B.

            26.   Defendant’s multiple misrepresentations regarding the Mortgage account

  caused Mr. Lamontagne confusion about what the status of his Mortgage was, how much

  he owed to bring his Mortgage current, and whether his Loan Modification was in place

  or not.

            27.   Defendant’s multiple misrepresentations regarding the Mortgage account

  caused Mr. Lamontagne to fear that his home would go into foreclosure.

            28.   Defendant’s communications in connection with the collection of the

  alleged Debt harassed Mr. Lamontagne due to the content, timing, and frequency of the

  communications.




                          Plaintiff’s Complaint with Injunctive Relief Sought
                           Lamontagne v. Freedom Mortgage Corporation
                                             Page 5 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 6 of 14 PageID 6




         29.     Defendant’s actions in connection with the collection of the alleged Debt

  caused Mr. Lamontagne to constantly worry about Defendant furnishing improper

  negative credit reporting regarding the Mortgage account to the credit reporting agencies.

         30.     Defendant’s actions in connection with the collection of the alleged Debt

  caused Mr. Lamontagne to incur improper late fees allegedly owed under the Subject

  Account.

               Count 1: Violation of the Telephone Consumer Protection Act

         31.     Mr. Lamontagne re-alleges paragraphs 1-30 and incorporate the same

  herein by reference.

         32.     The Restrictions on Use of Telephone Equipment provision, 47 U.S.C. §

  227 (b) (1) prohibits any person:

                         (A) to make any call (other than a call made for
                         emergency purposes or made with the prior express
                         consent of the called party) using any automatic
                         telephone dialing system or an artificial prerecorded
                         voice – (iii) to any telephone number assigned to a
                         paging service, cellular telephone service, . . . or
                         any service for which the called party is charged for
                         the call.

         33.     Mr. Lamontagne revoked consent for Defendant to call his Cellular

  Telephone by the use of an automatic telephone dialing system (“ATDS”) or artificial

  voice or prerecorded message in or around October of 2019 when Mr. Lamontagne

  demanded that Defendant stop calling his Cellular Telephone.

         34.     Despite this revocation of consent, Defendant thereafter called Mr.

  Lamontagne’s Cellular Telephone at least one hundred (100) times.




                          Plaintiff’s Complaint with Injunctive Relief Sought
                           Lamontagne v. Freedom Mortgage Corporation
                                             Page 6 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 7 of 14 PageID 7




         35.     Defendant did not place any emergency calls to Mr. Lamontagne’s

  Cellular Telephone.

         36.      and knowingly placed non-emergency calls to Mr. Lamontagne’s

  Cellular Telephone.

         37.     Mr. Lamontagne knew that Defendant called Mr. Lamontagne’s Cellular

  Telephone using an ATDS because he heard a pause when he answered at least one of the

  first few calls from Defendant on his Cellular Telephone before a live representative of

  Defendant came on the line.

         38.     Mr. Lamontagne knew that Defendant called Mr. Lamontagne’s Cellular

  Telephone using a prerecorded voice because Defendant left Mr. Lamontagne at least one

  voicemail using a prerecorded voice.

         39.     Defendant used an ATDS when it placed at least one call to Mr.

  Lamontagne’s Cellular Telephone.

         40.     Under information and belief, Defendant used an ATDS when it placed at

  least fifty calls to Mr. Lamontagne’s Cellular Telephone.

         41.     Under information and belief, Defendant used an ATDS when it placed at

  least seventy-five calls to Mr. Lamontagne’s Cellular Telephone.

         42.     Under information and belief, Defendant used an ATDS when it placed all

  calls to Mr. Lamontagne’s Cellular Telephone.

         43.     At least one call that Defendant placed to Mr. Lamontagne’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to store

  telephone numbers to be called.



                         Plaintiff’s Complaint with Injunctive Relief Sought
                          Lamontagne v. Freedom Mortgage Corporation
                                            Page 7 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 8 of 14 PageID 8




         44.     At least one call that Defendant placed to Mr. Lamontagne’s Cellular

  Telephone was made using a telephone dialing system that has the capacity to produce

  telephone numbers to be called without human intervention.

         45.     At least one call that Defendant placed to Mr. Lamontagne’s Cellular

  Telephone was made using a telephone dialing system that uses a random number

  generator.

         46.     At least one call that Defendant placed to Mr. Lamontagne’s Cellular

  Telephone was made using a telephone dialing system that uses a sequential number

  generator.

         47.     At least one call that Defendant placed to Mr. Lamontagne’s Cellular

  Telephone was made using a prerecorded voice.

         48.     Defendant has recorded at least one conversation with Mr. Lamontagne.

         49.     Defendant has recorded more than one conversation with Mr.

  Lamontagne.

         50.     Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message to place call individuals to collect

  alleged debts from said individuals, such as Mr. Lamontagne, for its financial gain.

         51.     Defendant has corporate policies and procedures in place that permit it to

  use an ATDS or artificial voice or prerecorded message, and to place calls to individuals

  using such devices, just as it did to Mr. Lamontagne’ Cellular Telephone, with no way for

  the called party and recipient of the calls to permit, elect, or invoke the removal of the




                         Plaintiff’s Complaint with Injunctive Relief Sought
                          Lamontagne v. Freedom Mortgage Corporation
                                            Page 8 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 9 of 14 PageID 9




  called party and recipient of the calls’ cellular telephone number from Defendant’s call

  list.

          52.     The structure of Defendant’s corporate policies and/or procedures permits

  the continuation of calls to individuals like Mr. Lamontagne, despite individuals like Mr.

  Lamontagne revoking any consent that it may have to place such calls.

          53.     Defendant knowingly employs methods and has corporate policies and

  procedures that do not permit the cessation or suppression of calls placed using an ATDS

  to individual’s cellular telephone, like the calls that it placed to Mr. Lamontagne’s

  Cellular Telephone.

          54.     Defendant has corporate policies to abuse and harass consumers like Mr.

  Lamontagne.

          55.      Defendant been sued in federal court where the allegations include:

  calling an individual using an ATDS after the individual asked for the calls to stop.

          56.     Defendant has been sued in federal court where the allegations include:

  calling an individual using an automated or prerecorded voice after the individual asked

  for the calls to stop.

          57.     Defendant’s actions harmed Mr. Lamontagne by continuously causing him

  to worry about improper credit reporting.

          58.     Defendant’s actions harmed Mr. Lamontagne by causing him to incur

  improper late fee charges.

          59.     Defendant’s actions harmed Mr. Lamontagne by causing him extreme

  emotional distress.



                           Plaintiff’s Complaint with Injunctive Relief Sought
                            Lamontagne v. Freedom Mortgage Corporation
                                              Page 9 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 10 of 14 PageID 10




          60.      Defendant’s      actions   harmed      Mr.     Lamontagne      by   causing   him

   embarrassment.

          61.      Defendant’s actions harmed Mr. Lamontagne by causing him anxiety.

          62.      Defendant’s actions harmed Mr. Lamontagne by being a nuisance and

   causing him aggravation.

          63.      Defendant’s actions have damaged Mr. Lamontagne by harming him

   reputation, including his reputation for creditworthiness.

          64.      All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                a. Awarding statutory damages as provided by 47 U.S.C. § 227 (b) (3) (B);

                b. Awarding Plaintiff costs;

                c. Ordering an injunction preventing further wrongful contact by the

                   Defendant; and

                d. Any other and further relief as this Court deems just and equitable.

        Count 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”)

          65.      Mr. Lamontagne re-alleges paragraphs 1-30 and incorporates the same

   herein by reference.

          66.      Defendant violated the FCCPA. Defendant’s violations include, but are

   not limited to, the following:

                a. Defendant violated Fla. Stat. § 559.72(5) by willfully

                   furnishing inaccurate information to the credit reporting



                            Plaintiff’s Complaint with Injunctive Relief Sought
                             Lamontagne v. Freedom Mortgage Corporation
                                              Page 10 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 11 of 14 PageID 11




               agencies that affected Mr. Lamontagne’s reputation for

               creditworthiness when Defendant knew the information

               was false. Defendant’s inaccurate credit reporting was done

               maliciously or with the willful intent to damage Mr.

               Lamontagne after Defendant reassured Mr. Lamontagne

               that Defendant would not report any additional inaccurate

               delinquencies, but continued to report such improper

               information anyway.

            b. Defendant violated Fla. Stat. § 559.72(7) by willfully

               communicating with Mr. Lamontagne with such frequency

               as could reasonably be expected to harass Mr. Lamontagne

               where Defendant continued to call Mr. Lamontagne’s

               Cellular Telephone multiple times per day after Mr.

               Lamontagne spoke with Defendant multiple times and

               demanded that Defendant stop contacting him multiple

               times.

            c. Defendant      violated     Fla.    Stat.     §    559.72(9)   by

               misrepresenting the right to apply late fees to the Mortgage

               when Defendant knew that Mr. Lamontagne was current on

               his payments towards the Mortgage.

            d. Defendant      violated     Fla.    Stat.     §    559.72(9)   by

               misrepresenting amounts owed under Mr. Lamontagne’s



                        Plaintiff’s Complaint with Injunctive Relief Sought
                         Lamontagne v. Freedom Mortgage Corporation
                                          Page 11 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 12 of 14 PageID 12




                  Mortgage 2 when Defendant knew Mr. Lamontagne’s

                  payments towards the Mortgage were current.

          67.     As a result of the above violations of the FCCPA, Mr. Lamontagne has

   been subjected to unwarranted and illegal collection activities and harassment for which

   he has been damaged.

          68.     Defendant’s actions harmed Mr. Lamontagne by reducing his credit score

   improperly.

          69.     Defendant’s actions harmed Mr. Lamontagne by continuously causing him

   to worry about the improper credit reporting harming his reputation for creditworthiness

   and his standing with creditors.

          70.     Defendant’s actions harmed Mr. Lamontagne by causing him to incur

   improper late fee charges owed under the Mortgage.

          71.     Defendant’s actions harmed Mr. Lamontagne by causing him extreme

   emotional distress.

          72.     Defendant’s     actions    harmed      Mr.     Lamontagne      by   causing   him

   embarrassment.

          73.     Defendant’s actions harmed Mr. Lamontagne by causing him anxiety.

          74.     Defendant’s actions harmed Mr. Lamontagne by being a nuisance and

   causing him aggravation.

          75.     Defendant’s actions have damaged Mr. Lamontagne by harming his

   reputation, including his reputation for creditworthiness.




                           Plaintiff’s Complaint with Injunctive Relief Sought
                            Lamontagne v. Freedom Mortgage Corporation
                                             Page 12 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 13 of 14 PageID 13




          76.        It has been necessary for Mr. Lamontagne to retain the undersigned

   counsel to prosecute the instant action, for which he is obligated to pay a reasonable

   attorney’s fee.

          77.        All conditions precedent to this action have occurred.

          WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment

   against Defendant as follows:

                     a. Awarding statutory damages as provided by Fla. Stat. § 559.77;

                     b. Awarding punitive damages;

                     c. Awarding actual damages;

                     d. Awarding costs and attorneys’ fees;

                     e. Ordering an injunction preventing further wrongful contact by the

                        Defendant; and

                     f. Any other and further relief as this Court deems just and equitable.




                                  DEMAND FOR JURY TRIAL

         Plaintiff, William Lamontagne, demands a trial by jury on all issues so triable.




                             Plaintiff’s Complaint with Injunctive Relief Sought
                              Lamontagne v. Freedom Mortgage Corporation
                                               Page 13 of 14
Case 8:20-cv-02284-VMC-TGW Document 1 Filed 09/29/20 Page 14 of 14 PageID 14




    Respectfully submitted this September 29, 2020,


                                                  /s/ Kaelyn Steinkraus
                                                  Kaelyn Steinkraus, Esq.
                                                  Florida Bar No. 125132
                                                  kaelyn@attorneydebtfighters.com
                                                  service@attorneydebtfighters.com
                                                  Law Office of Michael A. Ziegler, P.L.
                                                  Debt Fighters
                                                  2561 Nursery Road, Suite A
                                                  Clearwater, FL 33764
                                                  (p) (727) 538-4188
                                                  (f) (727) 362-4778
                                                  Attorney and Trial Counsel for Plaintiff




                         Plaintiff’s Complaint with Injunctive Relief Sought
                          Lamontagne v. Freedom Mortgage Corporation
                                           Page 14 of 14
